DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
Information Disclosure Statement
The IDS filed on February 18, 2021 has been considered by the examiner.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 50-51 and 53-62 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chiang et al. (US 2011/0200848 "Chiang") in view of Todd (“Mixing of Highly Viscous Fluids, Polymers, and Pastes”) and Capelo-Martinez et al. (Ultrasound in chemistry: Analytical applications “Capelo-Martinez”)
	For claims 50, 51 and 58:  Chiang teaches a method comprising mixing an active material with an electrolyte and a conductive additive to form a semi-solid electrode material, forming the 
  	Chiang does not explicitly teach mixing the semi-solid electrode material until the semi-solid electrode material has a mixing index of at least about 0.80.  However, given applicant's definition of the mixing index as equal to 1 – σ/σref where σ is the standard deviation in the measured composition, it is asserted that the suspension being stable with no observable particle settling for at least 5 days teaches or at least suggests a mixing index of at least about 0.80.  As understood by the examiner, the mixing index would be zero for a completely segregated sample and would be one for a completely random distribution of its ingredients.  As Chiang discloses "no observable particle settling", it is asserted that its mixing index approaches the value of one and at least suggests a mixing index of at least about 0.80.
	Chiang does not explicitly teach a mixing energy of at least about 90 J/g.  However, it would not require undue experimentation for the skilled artisan working within known prior art conditions through routine experimentation to optimize mixing energy, absent of a showing of evidence or unexpected results indicating that the claimed 90 J/g for the mixing energy is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Furthermore, absent of unexpected results it is asserted that the mixing energy is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the mixing energy as it is a process requirement that is result-effective in achieving the desired mixed quality in the product. (Todd, last paragraph of pg. 1021 bridging to pg. 1022)  The 
 	Chiang does not explicitly teach controlling a temperature of the semi-solid electrode material during mixing to control a rate of evaporation of the electrolyte from the semi-solid electrode material (claims 50, 58).  However, Capelo-Martinez teaches that sonication (such as in Chiang) leads to an increase in temperature and which, if not controlled, leads to undesired effects. (Capelo-Martinez “Temperature Control” on pg. 13)  The skilled artisan would find obvious to control the temperature during mixing in Chiang.  The motivation for such a modification is to circumvent undesired effects such as degradation, volatilization and achieving no cavitation. (Id.)  As to the controlling a temperature of the semi-solid electrode material during mixing being to control a rate of evaporation of the electrolyte, the examiner notes that Chiang’s electrolyte is an electrolyte of an alkyl carbonate mixture, which is similar to the mixture of solvents used for the electrolyte disclosed by applicant. (Chiang in 0193, applicant’s specification in [00102])  Also, Capelo-Martinez teach that in sonication, as the temperature of the solvent rises so too does its vapor pressure, with the enhancement in temperature leading to evaporation of the solvent. (Capelo-Martinez “Temperature” on pg. 5)  Thus, the skilled artisan would find obvious that in controlling the temperature of the semi-solid electrode material during mixing, the control of the temperature also controls the rate of evaporation in proportion to the rate of temperature control, and, in recognition of Chiang’s electrolyte being an electrolyte of an alkyl carbonate mixture, the control of temperature evaporates an electrolyte mixture of different solvents where each solvent has a different rate of evaporation.  
 	For claims 53 and 54:  As to the electrode material, Chiang teaches mixing the electrode material until the electrode material has an electronic conductivity of at least about 10-6 S/cm up -3 S/cm. (Chiang in 0055)  As to a conductivity of 10-2 S/cm, absent of unexpected results it is asserted that the patentees provide motivation for the skilled artisan to focus on conductivities higher than 10-6 S/cm and to explore conductivites above that range up to and including 10-2 S/cm.  Furthermore, Chiang teaches mixing the electrode material until the electrode material has an apparent viscosity of less than about 100,000 Pa-s. (Chiang in 0181)  The examiner notes that the range of 100 cP to 105 cP as disclosed by Chiang is equal to 0.1 to 100 Pa-s. 
 	For claims 55-57 and 59:  As to the quantity of electrode material and conductive material, in Chiang the quantity of the active material is about 20% to about 75% by volume of the electrode material, the quantity of the conductive material is about 0.5% to about 25% by volume of the electrode material, and the quantity of the electrolyte is about 25% to about 70% by volume of the electrode material.  (Chiang in 0230)
For claims 60-62:  As to the type of mixer, the type of mixer used in the claimed mixing step has not been given patentable weight, as the type of mixer does not give breadth or additional functional scope to the claimed method.  

Claims 63-70 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slocum et al. (US 2013/0055559 “Slocum”) in view of Todd (“Mixing of Highly Viscous Fluids, Polymers, and Pastes”).
 	For claim 63:  Slocum teaches a method comprising mixing an active material and an electrolyte in a vessel of a mixer to form a semi-solid electrode material. (Slocum in 0040)  
A conductive additive is added to improve electrical conductivity. (Slocum in 0119, 0146)  During the mixing, controlling a predetermined temperature of the semi-solid electrode material   As to the mixer being configured to impart a specific mixing energy to the semi-solid electrode material, it is asserted that the processing steps such as mechanical vibration, sonication, axial acceleration, centrifugal acceleration, or the like disclosed by Slocum for a more substantially uniform suspension within the electrode compartment imparts a specific mixing energy to the semi-solid electrode material. (Slocum in 0147) 	 
Slocum does not explicitly teach a mixing energy of at least about 90 J/g.  However, it would not require undue experimentation for the skilled artisan working within known prior art conditions through routine experimentation to optimize mixing energy, absent of a showing of evidence or unexpected results indicating that the claimed 90 J/g for the mixing energy is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the mixing energy as it is a process requirement that is result-effective in achieving the desired mixed quality in the product. (Todd, last paragraph of pg. 1021 bridging to pg. 1022)  
For claim 64:  Slocum does not explicitly teach the vessel of the mixer being cooled to the predetermined temperature of lower than 10 degrees Celsius during mixing.  However, it is asserted that optimization the condensation temperature within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The skilled artisan would find obvious to cool the vessel of the mixer to a temperature lower than 10 degrees Celsius during mixing.  The motivation for such a modification is to condense the electrolyte from the gas phase into its liquid phase within the electrode chamber. (Slocum in 0040)  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
For claims 65-70:  As to the type of mixer, the type of mixer used in the claimed mixing step has not been given patentable weight, as the type of mixer does not give breadth or additional functional scope to the claimed method. 


Claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chiang et al. (US 2011/0200848 "Chiang") in view of Todd (“Mixing of Highly Viscous Fluids, Polymers, and Pastes”) and Capelo-Martinez et al. (Ultrasound in chemistry: Analytical applications “Capelo-Martinez”), and further in view of Slocum et al. (US 2013/0055559 “Slocum”) 
The teachings of Chiang and Capelo-Martinez are discussed above.
 	For claims 71-72:  Chiang does not explicitly teach the mixing of the active material with the electrolyte and conductive additive via twin-screw extrusion.  However, Todd further teaches a twin-screw extruder for mixing of viscous materials. (Todd on pg. 1022)  The skilled artisan would find obvious to further modify Chiang with mixing via twin-screw extrusion.  The motivation for such a modification is in recognition of twin-screw extruders operating almost adiabatically and therefore more efficiently. (Id.)  In addition, Slocum teaches a twin-screw extruder for mixing of an active material and a conductive additive. (Slocum in 0126, 0130)  The skilled artisan would find obvious to further modify Chiang with mixing via a twin-screw extruder.  The motivation for such a modification is to form slurry-based electrodes with particular properties. (Slocum in 0130)  

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered, however they are not found persuasive in view of the newly cited reference to Todd.  It is asserted that the distinguishing features of the claimed invention, including the present amendment to a mixing energy of at least 90 J/g, are taught or at least suggested by the cited prior art for the reasons as set forth in the present Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/Julian Anthony/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722